Case 18-10334' Doc 704 Filed 11/27/19 Page 1 of 2

 

IN THE UNITED STATES BANKRUPTCY CouRT 7i9 NOV 27 AB IG: Se
FOR THE DISTRICT OF MARYLAND

IN RE:

The Condominium Association of the Lyanhill
Condominium

 

Case No, 18-10334

Chapter WIL Chapter: 11

 

* * F

Debtor(s)

MOTION TO WITHDRAW UNCLAIMED FUNDS
FROM THE COURT REGISTRY

CATHY ANN HOLLOWAY , (hereinafter “Claimant”),
Name of Individuai(s) or Entity
respectfully requests the Court to enter an Order to Withdraw Unclaimed Funds from the Court

Registry that are owed to the Claimant. The Claimant states:

1. The trustee appointed by the Court in this case did deposit in the Court’s Registry of
Unclaimed Funds the amount of $ 12,550.10 . The Claimant did not

 

receive the funds because: CLAIMANT DID NOT RECEIVE NOTIFICATION GF FUNDS DISTRIBUTION ViA MAIL, PHONE GR EMAEL.

 

 

2. There is no dispute or controversy as to these funds, their availability or to whom they

belong.

WHEREFORE, Claimant requests that the Court enter an order directing the Clerk of the Court

to withdraw and disburse said funds in the Court Registry to Claimant.

Respectfully Submitted,
(bollg>~lbon [lle XP
Signature of Clalmant or Claimant’s Represenfttive _/

CATHY ANN HOLLOWAY
Printed Name of Claimant or Claimant’s Representative

 

507 JASPER COURT, BOWIE MARYLAND 20721
Complete Address of Claimant or Claimant’s Representative

 

301-503-2089
Phone Number of Claimant or Clatmant’s Representative

 

 
Case 18-10334' Doc 704 Filed 11/27/19 Page 2 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT GF MARYLAND

 

 

IN RE: *
The Condominium Association of the Lynnhill * Case No. 18~10334
Condominium *
* Chapter 14
Debtor(s) *
CERTIFICATE OF SERVICE
Notice is hereby given to the Court that on NOVEMBER 27, 2019 (Date),

 

the U.S. Attormcy for the District of Maryland at 36 8. Charles Strect, Baltimore, MD,
21201, was advised via first class mail of the intent of the individual(s) or entity below (hereafter

“Claimant”) to request the withdrawal of funds from the Court’s Registry of Unclaimed Funds.

CATHY ANN HOLLOWAY
Name of Claimant

507 JASPER COURT BOWIE, MARYLAND 20721
Complete Address of Claimant

Respectfully Submitted,

[bbhee~ Clan os

Signature of{Claimant or Claimant’s Representative

 

CATHY ANN HOLLOWAY
Printed Name of Claimant or Claimant’s Representative

507 JASPER COURT BOWIE, MARYLAND 20721
Complete Address of Claimant or Claimant’s Representative

 

SUBSCRIBED AND SWORN TO BEFORE ME this 27 day of NOVEMBER :
20 19 | e County of PRINCE GEORGE'S _, State of MARYLAND

 

f
Signatur#iéf Notary Public

Date Commission Expires: 2 24] 2 v JENNA MARIE COOKSEY

 

 

Notary Public
Prince George’s County
Maryland
My Commission Expires Aug. 28, 2022

 

 

 

 
